DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 11/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 4-5, 7-9, 12, 14-15, and 19 are pending. 
Claims 2-3, 6, 10-11, 13, and 16-18 are cancelled.
Claims 1, 9, and 12 are currently amended.
Claim 19 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 12, 14-15, and 19 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 12, the limitation “a receiving element” (final clause of each claim) renders the scope indefinite, since it is unclear if “a receiving element” is part of the “plurality of receiving elements” or if it is intended to be a separate grouping of receiving elements. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “a receiving element of the plurality of receiving elements”
Regarding claims 4-5, 7-8, 14-15, and 19, the claims are rejected at least based upon their dependencies to claims 1, 9, or 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8-9, 12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) in view of Hong (US Pub. 2015/0068948).
Examiner notes Klick is available as 102(a)(2) prior art by virtue of its effective filing date from 2-April-2015 (instant application: 13-April-2015).
Regarding claim 1, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving square wafers (Fig. 13, wafers W depicted as substantially square),
wherein the at least one boat plate has a vertical use position (see Fig. 13, vertically upright wafer holding) and is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the recess is U-shaped), each capable of receiving at least one wafer (see Fig. 13, one wafer per recess),
wherein the receiving slots are arranged one behind the other in the longitudinal direction of the at least one boat plate (see Fig. 13, wafers oriented one after another in a longitudinal direction) and are open at a top (see Fig. 13),
wherein the wafers inserted in each of the receiving slots are aligned with the at least one boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the boat plate ([0080] and Fig. 13, bottom-most carrier rods #210),
wherein the lateral retaining arms are part of the boat plate (Fig. 13, carrier rods #210 integrally connected to plates #202),
wherein the lateral retaining arms and a lower frame element form the U-shaped receiving slots (see annotated Fig. 13 below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the lateral arms and the lower frame element only partially surround the wafer inserted in the receiving slots (Fig. 13, rods #210 and the “slot” only surrounds portions of the lower periphery of the wafer, see also the annotated Fig. 13 directly above), 
wherein each boat plate consists of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite).

Klick does not teach wherein three receiving elements are disposed within each receiving slot, one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot and each of the three receiving elements are oriented inward into their associated receiving slot, the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer, each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element, wherein each receiving element disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove, and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot.
However, Hong teaches wherein three receiving elements are disposed within each receiving slot (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element of their associated receiving slot (see annotated Hong Fig. 6 above) and each of the three receiving elements are oriented inward into their associated receiving slot (see above, towards the wafer), the three receiving elements within each receiving slot each having a groove capable of receiving an outer edge of a wafer (Hong – [0037] and Fig. 6, grooves #115, #125, #135), each groove having a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each receiving element disposed on a lateral retaining arm has a maximum thickness across the entire receiving element (Hong – Fig. 6, thickness from #123 to #121) that is equal to a thickness of the lateral retaining arm that the receiving element is disposed on (Hong – Fig. 6, thickness of the vertical arm supporting #12/#13 appears equal), wherein the entire receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #12 and/or #13), and wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11), and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot (Hong – Fig. 6, left receiving slot at upper distal end) and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot (Hong – Fig. 6, right receiving slot positioned at a lateral midpoint).
Klick and Hong both teach semiconductor wafer holders, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

To clarify the record, the preamble limitation “for receiving rectangular or square wafers” is regarded as an intended use of the PECVD boat. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Regardless, modified Klick appears to be capable of receiving a substantially square wafer, as seen in at least Fig. 13.

Further, the claim limitations “has a vertical use position”, “capable of receiving at least one of the wafers”, “wherein the wafers inserted in each of the receiving recesses are aligned with the at least one boat plate”, and “only partially surround the wafer inserted in the receiving slots” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 4, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
As the modified Klick apparatus is capable of receiving wafers (see at least Klick - Fig. 13), and since the size of the inserted wafer is a variable quantity which is unspecified by the instant claim, the modified Klick apparatus would be capable of accommodating two wafers in back-to-back loading. Further, Klick discloses a separate embodiment that is capable of supporting two wafers in back-to-back loading in a single recess (Klick - Fig. 12).

Regarding claim 5, the entire claim is interpreted by Examiner as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Klick apparatus would be capable of performing the intended use as expressly taught (Klick – [0045] and Fig. 2, with the boat plates of the alternative embodiment in Fig. 12) and connected to one another with a nonconductive material (Klick – [0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive).

Regarding claim 8, Klick teaches wherein the electrically conductive material used for the boat plates is: shaped graphite (Klick - [0005], [0042], [0079], shaped as in Fig. 13-14).

Regarding claim 9, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200, Abstract) consisting of a multiplicity of separate and vertically oriented boat plates ([0079] and Figs. 13-14, plates #202 & #204; seen arranged in Fig. 2) consisting of an electrical conductive material ([0005], [0042], [0079], plates comprise graphite; instant Application par. [0004]: electrically conductive material such as graphite),
wherein the boat plates are arranged and spaced apart from and next to one another (Klick – better shown in Fig. 2 differing only in boat plate geometry) in an electrically nonconductive manner ([0079]: plates positioned alternatingly using spacers and clamp elements; made from a dielectric material, which are nonconductive),
wherein the multiplicity of boat plates consist of an electrically conductive material ([0005], [0042], [0079], plates comprise graphite),
wherein each of the multiplicity of boat plates are provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slots are U-shaped, see also below),

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein the multiple U-shaped receiving slots are each capable of receiving at least one of the wafers (see Fig. 13, multiple wafers, 1 per slot), and 
wherein the multiple U-shaped receiving slots are arranged one behind the other in the longitudinal direction of the boat plate (see Fig. 13, slots arranged sequentially along the longitudinal axis) and open at a top (see Fig. 13, slots open upwardly),
 wherein the at least one wafer inserted into each of the receiving recesses are aligned flush with the respective boat plate (Fig. 13, wafers oriented in a substantially parallel longitudinal direction and are thus “flush”, see also Fig. 12), 
wherein each receiving slot is bounded by lateral retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer) and by a lower frame element of the respective boat plate ([0080] and Fig. 13, bottom-most carrier rods #210) forming the U-shaped receiving slots (see Fig. 13), which only partially surround the at least one wafer inserted into the respective receiving slot (Fig. 13, less than half the wafer periphery is surrounded).

Klick does not teach wherein each of the receiving slots further comprises three receiving elements, one each of the receiving elements is disposed on one each of the lateral retaining arms and lower frame element, and projecting into the respective receiving slots for receiving the at least one wafer, wherein each of the receiving elements is provided with a groove into which an outer edge of the at least one wafer can engage, wherein each groove has a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element, wherein each of the receiving elements disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove, and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot.

However, Hong teaches wherein each receiving slot further comprises three receiving elements (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

one each of the receiving elements disposed on one each of the lateral retaining arms and the lower frame element (see annotated Hong Fig. 6 above) and projecting into the respective receiving slots for receiving the at least one wafer (see above, towards the wafer), wherein each of the receiving elements is provided with a groove into which an outer edge of the at least one wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 hold wafer #100), wherein each groove has a bottom surface spaced a defined distance from their associated lateral retaining arms and lower frame element (Hong – Fig. 6, grooves are any distance away from any portion of their associated arms/lower elements), wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11), and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot (Hong – Fig. 6, left receiving slot at upper distal end) and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot (Hong – Fig. 6, right receiving slot positioned at a lateral midpoint).

Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “wherein the boat plates are arranged spaced apart from and next to one another and mechanically connected to one another in an electrically nonconductive manner”, “each capable of receiving at least one of the wafers”, “wherein the at least one wafer inserted in each of the receiving recesses are aligned flush with the respective boat plate”, “which only partially surround the at least one wafer inserted into the respective receiving slot”, “for receiving the at least one wafer”, and “into which an outer edge of the at least one wafer can engage” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above.

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 12, Klick teaches a PECVD boat (Klick – [0079] and Fig. 13-14, wafer boat #200; Abstract) comprising: at least one boat plate ([0079] and Figs. 13-14, plates #202 & #204) for receiving wafers (see Fig. 13, wafers W), 
wherein the at least one boat plate is provided with multiple U-shaped receiving slots (see Fig. 13, wafer W bounded by three carrier rods #210 such that the slot is U-shaped) that are arranged one behind the other in the longitudinal direction of the at least one boat plate (see Fig. 13, wafers oriented sequentially in the longitudinal direction) and open at a top (see Fig. 13), 

    PNG
    media_image1.png
    238
    294
    media_image1.png
    Greyscale

wherein each receiving slot is capable of receiving one or two of the wafers (see Fig. 13; Abstract: for a wafer or wafer pair) and each receiving recess is bounded laterally by retaining arms ([0080] and Fig. 13, carrier rods #210 positioned on the left and right sides of the wafer; carrier rods #210 integrally connected to plates #202) and a lower frame element of the at least one boat plate ([0080] and Fig. 13, bottom-most carrier rods #210).

Klick does not teach wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element, wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage, wherein each wafer is held in the at least one boat plate at just three points, wherein each of the receiving elements disposed on a lower frame element has a maximum thickness across the entire receiving element that is equal to a thickness of the lower frame element that the receiving element is disposed on, wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove, and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot.

However, Hong teaches wherein receiving elements oriented inward into the receiving slot, project from the retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below), 

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

wherein the receiving elements each having a groove worked into the end of each of the receiving elements into which the outer edge of the wafer can engage (Hong – [0037] and Fig. 6, grooves #115, #125, #135 receiving wafer #100), wherein each wafer is held in the at least one boat plate at just three points (Hong – Fig. 6, wafer held at three points in the same way as the instant application is held at three “points”), wherein each receiving element disposed on a lower frame element has an maximum thickness (Hong – Fig. 6, thickness of #113 to #111) that is equal to a thickness of the lower frame element that the receiving element is disposed on (Hong – Fig. 6, thickness of the side portion of the lower frame element appears to be equal), wherein the receiving element includes the groove and any portions of the receiving element on opposing sides of the groove (Hong – Fig. 6, entirety of #11), and wherein, for each slot, a receiving element is positioned in an upper distal end of a lateral retaining arm of the slot (Hong – Fig. 6, left receiving slot at upper distal end) and another receiving element is positioned substantially at a midpoint of another lateral retaining arm of the same slot (Hong – Fig. 6, right receiving slot positioned at a lateral midpoint).

Klick and Hong both teach semiconductor wafer holders for CVD processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer holding structure of the apparatus taught by Klick with the grooved retaining structure as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitations “for receiving wafers”, “capable of receiving one or two wafers”, “worked into the end of each of the receiving elements”, and “with a size capable of receiving two wafers” are merely intended uses of the PECVD boat and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The apparatus as taught by modified Klick would be capable of performing the intended uses as set forth above. Further, modified Klick would be capable of accommodating any number of wafers in each slot, depending on the size and shape of the wafer. Moreover, Klick explicitly teaches where one or two wafers may be inserted into a single slot (Klick – abstract: receiving a wafer or wafer pair).

Additionally, the claim limitations containing reference to the wafers are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 14, the entire claim is regarded as a product-by-process claim, relating to the production of the boat plates (with lateral retaining arms and receiving slots) in a single piece from graphite, carbon fiber-reinforced carbon, or titanium. As such, the determination of patentability is based upon the product itself, and does not depend on its method of production. See MPEP 2113.
Thus, the modified Klick apparatus teaches the boat plates (Klick - [0079] and Figs. 13-14, plates #202 & #204), including the lateral retaining arms with the receiving elements (Hong - Fig. 6, vertically connecting members terminating in loading sections #12 and #13), wherein the boat plates comprise graphite (Klick - [0005], [0042], [0079], plates comprise graphite).

Furthermore, the Examiner notes that any number of structures, if rigidly attached, can be interpreted as “a single piece”, regardless of the number of smaller structures used to create the larger structure. As such, modified Klick teaches wherein the boat plates, including the lateral retaining arms with the receiving elements, are produced in a single piece from graphite (see citations immediately above).

Alternatively/additionally, modified Klick discloses the claimed invention except for wherein the boat plates, including the lateral retaining arms with the receiving slots, are produced in a single piece (emphasis added).  It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to form the entire boat plate (as taught by Klick, including the lateral retaining arms with the receiving elements as taught by Hong) as a single piece, since it has been held that making a formerly separable structure integral involves only routine skill in the art. See MPEP 2144.04.

Regarding claim 15, Klick does not teach the additional limitations of the claim.
However, Hong teaches each receiving slot provided in the at least one boat plate is bounded by the lateral retaining arms and the lower frame element (Hong – [0074] and Fig. 6, wafer loader #2 with vertically connecting members terminating in loading sections #12 and #13, see as annotated below).

    PNG
    media_image2.png
    548
    653
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the wafer carrier rods as taught by Klick with the grooved retaining arms as taught by Hong in order to stably load the wafer in the horizontal and vertical states (Hong – [0076]) and to improve yield by reducing damage and impact to the wafer (Hong – [0085]).

The claim limitation regarding the inserted wafer is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 19, Klick teaches wherein each of the boat plates with the receiving elements are provided with an electrical connector ([0081] and Fig. 13, contact projections #213 have electrically conductive contact elements) projecting lengthwise from each boat plate with alternating lower and upper connecting positions (see Figs. 13-14).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klick (US Pub. 2018/0066354) and Hong (US Pub. 2015/0068948), as applied to claims 1, 4-5, 8-9, 12, 14-15, and 19 above, and further in view of Diiorio (US Patent 5,356,475).
The limitations of claims 1, 4-5, 8-9, 12, 14-15, and 19 have been set forth above.
Regarding claim 7, modified Klick does not teach wherein the nonconductive connection of the boat plates is provided by an Al203, quartz glass or ceramic material.
However, Diiorio teaches wherein spacing elements for wafer boat plates are made of ceramic (Diiorio - Col. 1, Lines 32-33).
Modified Klick and Diiorio both teach semiconductor wafer retaining apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Klick apparatus with the ceramic spacing element material of Diiorio in order to inhibit RF arcing between parallel PECVD boat plates (Col. 2, Lines 39-46). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant has eliminated the new matter in claims 1, 9, and 12, thus the rejections under section 112(a) are withdrawn.

Applicant’s arguments concerning the rejection of claims under section 103 have been carefully considered, but are not persuasive.

Applicant’s arguments concerning claims 1, 9, and 12 have been considered, but are not persuasive.

In regards to the “First Wherein Clause” (Remarks, pg. 9), the Examiner agrees that the drawings of Hong are relied upon to teach the relative thickness of the receiving elements to their frame element in the same way that the Examiner interprets the instant drawings as being support for the limitations of the claim (see instant Fig. 4). The Applicant appears to be arguing that the Examiner should not be relying upon the instant Drawings as support for the claimed thicknesses.
Despite this, the Examiner maintains that relying upon the Drawings of Hong is proper and appropriate in meeting the limitations of the claim. The courts have held that the Drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). 
Applicant is also overinterpreting the prior art reference regarding the “substantially V-shape” teaching, as the Drawings must also be considered. The exact dimensions are not described, and “substantially V-shaped” would not explicitly or implicitly convey to one of ordinary skill in the art that the thicknesses would be any different than that shown in the Drawings. 

In regards to the “Second Wherein Clause”, the Applicant is too narrowly interpreting the limitation “a midpoint” in light of the disclosure, when the Examiner notes “a midpoint” may be any midpoint- front/back, up/down, and left/right. As the Hong reference teaches a front/back midpoint location of the receiving element, it meets the limitation of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                  

/Benjamin Kendall/Primary Examiner, Art Unit 1718